MEMORANDUM OPINION


No. 04-06-00001-CV

IN RE Scott DAUNER, Individually, 
and as Next Friend of Robert Scott DAUNER, Deceased

Original Mandamus Proceeding


PER CURIAM
 
Sitting:            Catherine Stone, Justice
Phylis J. Speedlin, Justice
Rebecca Simmons, Justice
 
Delivered and Filed:   January 25, 2006

PETITION FOR WRIT OF MANDAMUS DENIED
            On January 3, 2006, relator filed a petition for a writ of mandamus. The court has considered
relator’s petition and is of the opinion that relator is not entitled to the relief sought. Accordingly,
relator’s petition for a writ of mandamus is denied. See Tex. R. App. P. 52.8(a). Relator shall pay all
costs incurred in this proceeding.
                                                                                    PER CURIAM